 

Exhibit 10.1

 

Prosight global, inc.

 

STOCKHOLDERS’ AGREEMENT

 

Dated as of July 29, 2019

 

 

 

 

Table of Contents

 

    Page       Article I DEFINITIONS 1       Section 1.1. Definitions 1      
Section 1.2. General Interpretive Principles 5       Article II REPRESENTATIONS
AND WARRANTIES 5       Section 2.1. Representations and Warranties of the
Investors 5       Section 2.2. Entitlement of the Company and the Investors to
Rely on Representations and Warranties 6       Article III ORGANIZATIONAL
DOCUMENTS 6       Section 3.1. Certificate of Incorporation 6       Section 3.2.
By-Laws 6       Article IV MANAGEMENT 6       Section 4.1. Board of Directors. 6
      Section 4.2. Investor Director Designees 7       Section 4.3. Non-Designee
Directors. 8       Section 4.4. Board Committees. 8       Section 4.5.
Application of Advance Notice By-Law. 9       Article V REGISTRATION RIGHTS;
TRANSFER RESTRICTIONS 9       Section 5.1. Registration Rights 9       Section
5.2. Coordination Committee 9       Section 5.3. Transfer Restrictions. 10      
Article VI ADDITIONAL AGREEMENTS OF THE PARTIES 10       Section 6.1. VCOC
Rights 10       Section 6.2. No Promotion 10       Section 6.3. Exculpation
Among Investors 11       Section 6.4. No Fiduciary Duty; Investment Banking
Services 11       Section 6.5. Logo of the Company and its Subsidiaries 11

 

 -i- 

 



      Section 6.6. Regulatory Matters 11       Section 6.7. Banking Regulation
Compliance Covenants 11       Section 6.8. In-Kind Distributions 13      
Article VII ADDITIONAL PARTIES 14       Section 7.1. Additional Parties 14      
Article VIII MISCELLANEOUS 14       Section 8.1. Freedom to Pursue Opportunities
14       Section 8.2. Effective Time 15       Section 8.3. Entire Agreement 15  
    Section 8.4. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
15       Section 8.5. Obligations; Remedies 16       Section 8.6. Consent of the
Investors 16       Section 8.7. Amendment and Waiver 17       Section 8.8.
Binding Effect 17       Section 8.9. Termination 17       Section 8.10.
Non-Recourse 17       Section 8.11. Notices 18       Section 8.12. Severability
19       Section 8.13. No Third-Party Beneficiaries 20       Section 8.14.
Recapitalizations; Exchanges, Etc. 20       Section 8.15. Counterparts 20

 

Exhibit A –  Form of Registration Rights Agreement   Exhibit B –  Form of
Director & Officer Indemnification Agreement   Schedule A – Initial Ownership
Interest   Annex A – Form of Amended and Restated Certificate of Incorporation  
Annex B – Form of Amended and Restated By-Laws   Annex C – Form of Corporate
Governance Guidelines for the Board of Directors   Annex D – Form of Audit
Committee Charter   Annex E – Form of Compensation Committee Charter



 -ii- 

 



  Annex F – Form of Nominating and Corporate Governance Committee Charter  
Annex G – Form of Investment Committee Charter   Annex H – Form of Risk
Committee Charter

 

 -iii- 

 

 

STOCKHOLDERS’ AGREEMENT

 

This STOCKHOLDERS’ AGREEMENT is made as of July 29, 2019, among ProSight Global,
Inc., a Delaware corporation (together with its successors and assigns, the
“Company”), ProSight Parallel Investment LLC, a Delaware limited liability
company, ProSight Investment LLC, a Delaware limited liability company (each a
“GS Investor”, and, collectively, the “GS Investors”), ProSight TPG, L.P., a
Delaware limited partnership, TPG PS 1, L.P., a Cayman limited partnership, TPG
PS 2, L.P., a Cayman limited partnership, TPG PS 3, L.P., a Cayman limited
partnership and TPG PS 4, L.P., a Cayman limited partnership (each a “TPG
Investor”, and, collectively, the “TPG Investors”, and, together with the GS
Investors, the “Investors”).

 

WHEREAS, in connection with an initial public offering (the “IPO”) of shares of
common stock, par value $0.01 per share, of the Company (the “Shares”), the
parties hereto desire to enter into this Agreement to govern certain of their
rights, duties and obligations with respect to the Investors’ ownership of
Shares after consummation of the IPO;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1.    Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Adverse Person” has the meaning set forth in Section 5.3(b).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, controls, is controlled by or is under common control with such
Person. The term “control” (including the terms “controlled by” and “under
common control with”) as used with respect to any Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, as
trustee or executor, by contract or otherwise to control such Person within the
meaning of such term as used in Rule 405 under the Securities Act. “Controlled”
and “controlling” have meanings correlative to the foregoing. Notwithstanding
the foregoing, for purposes hereof, (a) none of the Investors, the Company nor
any of their respective Subsidiaries shall be considered Affiliates of any
portfolio operating company in which the Investors or any of their investment
fund Affiliates have made a debt or equity investment solely as a result of such
investment and (b) no Person registered as an investment company under the
Investment Company Act of 1940, as amended, to whom an Affiliate of any Investor
serves as investment adviser shall be considered an Affiliate of such Investor
solely as a result of such Affiliate serving as such company’s investment
adviser.

 

“Affiliated” shall have a correlative meaning to the term “Affiliate.”

 

 1 

 

 

“Agreement” means this Stockholders’ Agreement, as the same may be amended,
supplemented, restated or modified.

 

“Amended and Restated By-Laws” has the meaning set forth in Section 3.2.

 

“Banking Regulations” means all federal, state and foreign Laws applicable to
banks, bank holding companies and their Subsidiaries and Affiliates, including,
in each case as amended, the BHC Act, the Federal Reserve Act of 1913 and the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2011.

 

“Beneficial Ownership” and “beneficially own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act; provided, however, that no
Investor shall be deemed to beneficially own any securities of the Company held
by any other Investor solely by virtue of the provisions of this Agreement
(other than this definition).

 

“BHC Act” means the Bank Holding Company Act of 1956.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day, other than a Saturday, Sunday or one on which
banks are authorized by law to be closed in New York, New York.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)       the sale or disposition, in one or a series of related transactions,
of all or substantially all, of the assets of the Company to any “person” or
“group” (as such terms are defined in Section 13(d)(3) of the Exchange Act),
other than to any of the Investors or any of their respective Affiliates
(collectively, the “Permitted Holders”); or

 

(b)       any person or group, other than the Permitted Holders, is or becomes
the Beneficial Owner, directly or indirectly, of more than fifty percent (50%)
of the total voting power of the voting stock of the Company (or any entity
which controls the Company, or which is a successor to all or substantially all
of the assets of the Company), including by way of merger, recapitalization,
reorganization, redemption, issuance of capital stock, consolidation, tender or
exchange offer or otherwise; or

 

(c)       a merger of the Company with or into another Person (other than the
Permitted Holders) in which the voting stockholders of the Company immediately
prior to such merger cease to hold at least fifty percent (50%) of the voting
securities of the surviving entity or ultimate parent entity (in each case,
including the Company) immediately following such merger;

 

provided that, in each case under clause (a), (b) or (c), no Change in Control
shall occur unless the Permitted Holders in such transaction cease to have the
ability, without the approval of any Person who is not a Permitted Holder, to
elect more directors of the Company (or any resulting entity) than any other
stockholder or group of Affiliated stockholders.

 

“Chosen Courts” has the meaning set forth in Section 8.4(b).

 

 2 

 

 

“Company” has the meaning set forth in the Preamble.

 

“Coordination Committee” has the meaning set forth in Section 5.2.

 

“Encumbrance” means any charge, claim, community or other marital property
interest, right of first option, right of first refusal, mortgage, pledge, lien
or other encumbrance.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

“First Threshold Date” has the meaning set forth in Section 4.2(a).

 

“Governmental Authority” means any United States or foreign government, any
state or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the SEC, or any other authority, agency, department,
board, commission or instrumentality of the United States, any State of the
United States or any political subdivision thereof or any foreign jurisdiction,
and any court, tribunal or arbitrator(s) of competent jurisdiction, and any
United States or foreign governmental or non-governmental self-regulatory
organization, agency or authority.

 

“GS Investors” has the meaning set forth in the Preamble.

 

“Independent” means “independent” as set forth in Section 303A.02 of the NYSE
Manual, otherwise in the NYSE Manual or in any applicable rules of an exchange
on which the securities of the Company are listed and, with respect to the audit
committee of the Board, also “independent” as set forth in Rule 10A-3 under the
Exchange Act.

 

“Initial Ownership Interest” means, with respect to any Investor, the number of
Shares held by such Investor immediately prior to completion of the IPO (as set
forth in Schedule A hereto).

 

“Investor” has the meaning set forth in the Preamble.

 

“Investor Director Designee” has the meaning set forth in Section 4.2(a).

 

“Investor Group” means the GS Investors or the TPG Investors, as applicable.

 

“IPO” has the meaning set forth in the Recitals.

 

“Law,” with respect to any Person, means (a) all provisions of all laws,
statutes, ordinances, rules, regulations, permits, certificates or orders of any
Governmental Authority applicable to such Person or any of its assets or
property or to which such Person or any of its assets or property is subject,
including Banking Regulations, and (b) all judgments, injunctions, orders and
decrees of any Governmental Authority in proceedings or actions in which such
Person is a party or by which it or any of its assets or properties is or may be
bound or subject.

 

 3 

 

 

“New Activity” has the meaning set forth in Section 6.7(b).

 

“Non-Designee Director” has the meaning set forth in Section 4.3(a).

 

“NYSE Manual” means the New York Stock Exchange Listed Company Manual.

 

“Permitted Holders” has the meaning set forth in the definition of “Change in
Control.”

 

“Permitted Transferee” means with respect to any Investor, any Affiliate of such
Investor.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or any other entity or organization of
whatever nature, and shall include any successor (by merger or otherwise) of
such entity or organization.

 

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations.

 

“Registration Rights Agreement” has the meaning set forth in Section 5.1.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor rule or
regulation).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Threshold Date” has the meaning set forth in Section 4.2(b).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

 

“Shares” has the meaning set forth in the Recitals.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust, limited liability company or other non-corporate business enterprise in
which such Person (or another Subsidiary of such Person) holds shares, stock or
other ownership interests representing (a) more than fifty percent (50%) of the
voting power of all outstanding shares, stock or ownership interests of such
entity, (b) the right to receive more than fifty percent (50%) of the net assets
of such entity available for distribution to the holders of outstanding shares,
stock or ownership interests upon a liquidation or dissolution of such entity or
(c) a general or managing partnership interest in such entity.

 

“TPG Investors” has the meaning set forth in the preamble.

 

 4 

 

 

“Transfer” means, with respect to any Shares, a direct or indirect transfer
(including through one or more transfers), sale, exchange, assignment, pledge,
hypothecation or other Encumbrance or other disposition of such Shares,
including the grant of an option or other right, whether directly or indirectly,
whether voluntarily, involuntarily or by operation of law; provided, that a
Transfer shall not include any a direct or indirect transfer (including through
one or more transfers), sale, exchange, assignment, pledge, hypothecation or
other Encumbrance or other disposition of Shares as a result of a direct or
indirect transfer (including through one or more transfers), sale, exchange,
assignment, pledge, hypothecation or other Encumbrance or other disposition of
an interest in The Goldman Sachs Group, Inc. or TPG Partners VI, L.P., TPG VI
DFI AIV I, L.P., TPG VI DFO AIV II, L.P. or TPG FOF VI SPV, L.P., including the
grant of an option or other right, whether directly or indirectly, whether
voluntarily, involuntarily or by operation of law.

 

“Transferred,” “Transferring” and “Transferee” shall each have a correlative
meaning to the term “Transfer.”

 

“VCOC Entity” has the meaning set forth in Section 6.1.

 

Section 1.2.    General Interpretive Principles. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. References to this Agreement shall include all Exhibits, Schedules and
Annexes to this Agreement. References to any statute or regulation refer to such
statute or regulation as amended, modified, supplemented or replaced from time
to time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and references to any section of any statute or
regulation include any successor to such section. References to any Governmental
Authority include any successor to such Governmental Authority. Unless otherwise
specified, the terms “hereof,” “herein” and similar terms refer to this
Agreement as a whole. For purposes of this Agreement, the words, “include,”
“includes” and “including,” when used herein, shall be deemed in each case to be
followed by the words “without limitation.” The terms defined in the singular
have a comparable meaning when used in the plural, and vice versa. The terms
“dollars” and “$” shall mean United States dollars. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of the authorship of
any provision of this Agreement.

 

Article II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1.    Representations and Warranties of the Investors. Each Investor,
severally and not jointly, hereby represents and warrants to the Company, and
each other Investor that as of the date hereof and as of the date of the
consummation of the IPO:

 

(a)       This Agreement has been duly authorized, executed and delivered by
such Investor and, assuming the due execution and delivery of this Agreement by
the other parties hereto, this Agreement constitutes a valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar Laws of general applicability relating to or affecting the rights of
creditors generally and subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

 5 

 

 

(b)       The execution, delivery and performance by such Investor of this
Agreement and the agreements contemplated hereby and the consummation by such
Investor of the transactions contemplated hereby do not and will not, with or
without the giving of notice or the passage of time or both: (i) violate the
provisions of any Law applicable to such Investor or its properties or assets or
(ii) result in any breach of any terms or conditions of, or constitute a default
under, any contract, agreement or instrument to which such Investor is a party
or by which such Investor or his or her properties or assets are bound.

 

Section 2.2.    Entitlement of the Company and the Investors to Rely on
Representations and Warranties. The representations and warranties contained in
Section 2.1 may be relied upon by the Company, and by the other Investors, in
connection with the entering into of this Agreement.

 

Article III

ORGANIZATIONAL DOCUMENTS

 

Section 3.1.    Certificate of Incorporation. The Company shall, prior to the
consummation of the IPO, file with the Secretary of State of the State of
Delaware, and cause to become effective, the Amended and Restated Certificate of
Incorporation of the Company, the form of which is attached hereto as Annex A.

 

Section 3.2.    By-Laws. The Board shall, prior to the consummation of the IPO,
adopt the Amended and Restated By-Laws of the Company (the “Amended and Restated
By-Laws”), the form of which is attached hereto as Annex B.

 

Article IV

MANAGEMENT

 

Section 4.1.    Board of Directors.

 

(a)       Upon the consummation of the IPO and subject to Section 4.2 and
Section 4.3, the Board shall consist of the following eleven (11) members: (i)
Lawrence Hannon, the Chief Executive Officer of the Company, (ii) Sumit Rajpal
and Anthony Arnold, as the initial Investor Director Designees of the GS
Investors, (iii) Eric W. Leathers and Richard P. Schifter, as the initial
Investor Director Designees of the TPG Investors, (iv) Steven Carlsen, Clement
S. Dwyer, Sheila Hooda, Bruce W. Schnitzer and Otha T. Spriggs, III, as the
initial Non-Designee Directors and (v) Joseph J. Beneducci, the Executive
Chairman of the Board.

 

(b)       The Company and its Subsidiaries shall reimburse the directors for all
reasonable out-of-pocket expenses incurred in connection with their attendance
at meetings of the Board or the board of directors of any of the Company’s
Subsidiaries, and any committees thereof, including travel, lodging and meal
expenses, in accordance with the Company’s reimbursement policies.

 

 6 

 

 

(c)       The Company and its Subsidiaries shall obtain customary director and
officer indemnity insurance on commercially reasonable terms which insurance
shall cover each director and the members of each board of directors (or
equivalent governing body) of each of the Company’s Subsidiaries. The Company
and its Subsidiaries shall enter into director and officer indemnification
agreements substantially in the form attached as Exhibit B hereto, with each
director.

 

Section 4.2.    Investor Director Designees.

 

(a)       Until the first date on which an Investor Group has Transferred,
through one or more Transfers (other than Transfers to Permitted Transferees
that become party to this Agreement pursuant to Section 7.1), more than
seventy-five percent (75%) of its aggregate Initial Ownership Interests (such
date with respect to the GS Investors or the TPG Investors, as the case may be,
the “First Threshold Date”), such Investor Group shall have the right to
designate two (2) individuals for election to the Board (any individual
designated by an Investor Group, an “Investor Director Designee”).

 

(b)       From the First Threshold Date with respect to an Investor Group and
until the first date on which such Investor Group has Transferred, through one
or more Transfers (other than Transfers to Permitted Transferees that become
party to this Agreement pursuant to Section 7.1), more than ninety percent (90%)
of its aggregate Initial Ownership Interests (such date with respect to the GS
Investors or the TPG Investors, as the case may be, the “Second Threshold
Date”), such Investor Group shall have the right to designate only one (1)
Investor Director Designee.

 

(c)       From and after the Second Threshold Date with respect to an Investor
Group, such Investor Group shall have no rights to designate Investor Director
Designees.

 

(d)       The Company shall include each Investor Director Designee among the
Company’s and its directors’ nominees for election to the Board at all of the
Company’s applicable annual or special meetings of stockholders (or actions by
written consent) at which directors are to be elected, subject to satisfaction
of the requirements of Law and the Company’s organizational and governance
documents regarding service as a director of the Company.

 

(e)       Except as provided in Section 4.2(d), if the number of individuals
that either the GS Investors or the TPG Investors have the right to designate
for election to the Board is decreased pursuant to Section 4.2(b) or Section
4.2(c), then the corresponding number of directors designated by such Investor
pursuant to the foregoing provisions of this Section 4.2 shall immediately offer
to resign from the Board. In the event that any Investor Director Designee
offers to tender his or her resignation, the Board shall promptly determine
whether to accept such resignation and, if the Board chooses to accept such
resignation, the Company and the Investors shall be immediately required to take
any and all actions necessary or appropriate to cooperate in ensuring the
removal of such individuals. Except as provided above, the GS Investors and the
TPG Investors shall have the sole and exclusive right to immediately remove
their respective Investor Director Designees from the Board, as well as the
exclusive right to designate the individual to fill vacancies that are created
by reason of death, removal or resignation of such Investor Director Designees.

 

 7 

 

 

(f)       To the extent nominated or designated by the GS Investors or the TPG
Investors, the Company and each of the other Investors shall take all actions
necessary and within their control and to the extent permissible by Law to cause
the nomination, election, removal or replacement of the Investor Director
Designees as provided for herein, including (i) in the case of the Company,
soliciting proxies for each Investor Director Designee to the same extent it
does so for its other director nominees, and (ii) in the case of the Investors,
voting the Shares held by such Investor (whether at a meeting or acting by
written consent). No Investor shall take any action with respect to the Company
that would be inconsistent with the provisions of this Agreement.

 

Section 4.3.    Non-Designee Directors.

 

(a)       At all times following the consummation of the IPO, the Board shall
include at least five (5) directors not Affiliated with and not nominated or
designated by the Investors or Affiliated with the Company (other than, in each
case, in their capacity as directors) who shall be Independent (the
“Non-Designee Directors”).

 

(b)       At all times following the consummation of the IPO, the Investors and
the Company shall take all actions necessary and within their control and to the
extent permissible by Law to cause the Chief Executive Officer of the Company to
serve as a director, including, in the case of the Investors, voting the Shares
held by such Investor (whether at a meeting or acting by written consent).

 

(c)       If at any time following the consummation of the IPO the Chief
Executive Officer of the Company or a director who is not Independent serves as
the Chairperson of the Board, the Board shall designate one (1) Non-Designee
Director as the lead director, having such responsibilities as shall be set
forth in the Corporate Governance Guidelines for the Board, the form of which is
attached hereto as Annex C.

 

Section 4.4.    Board Committees. Upon the consummation of the IPO, the Board
shall have established the following committees:

 

(a)       An audit committee having the responsibilities set forth in the Audit
Committee Charter attached hereto as Annex D and which shall at all times (i)
consist of at least three (3) Independent directors and (ii) meet the
requirements of Section 303A.07 of the NYSE Manual and Rule 10A-3 under the
Exchange Act.

 

(b)       A compensation committee having the responsibilities set forth in the
Compensation Committee Charter attached hereto as Annex E and which shall at all
times (i) consist of at least three (3) Independent directors, (ii) consist of
at least a majority of Non-Designee Directors and (iii) meet the requirements of
Section 303A.05 of the NYSE Manual and Rule 10C-1 under the Exchange Act, in
each case without regard to any “controlled company” exemption.

 

 8 

 

 

(c)       A nominating and corporate governance committee having the
responsibilities set forth in the Nominating and Corporate Governance Committee
Charter attached hereto as Annex F and which shall at all times (i) consist of
at least three (3) Independent directors, (ii) consist of at least a majority of
Non-Designee Directors and (iii) meet the requirements of Section 303A.04 of the
NYSE Manual without regard to any “controlled company” exemption.

 

(d)       An investment committee having the responsibilities set forth in the
Investment Committee Charter attached hereto as Annex G and which shall at all
times consist of at least three (3) directors, at least one (1) of which shall
be a Non-Designee Director.

 

(e)       A risk committee having the responsibilities set forth in the Risk
Committee Charter attached hereto as Annex H and which shall at all times
consist of at least three (3) directors, at least two (2) of which, including
the chairperson of the committee, shall be Non-Designee Directors.

 

Section 4.5.    Application of Advance Notice By-Law. Until the first time that
the Investors cease to beneficially own, in the aggregate, at least fifty
percent (50%) of the outstanding Shares, Section 1.11 of the Amended and
Restated By-Laws or any successor provision thereto, shall not be applicable to
any matter brought before any annual or special meeting of stockholders by an
Investor Group; provided that, for the avoidance of doubt, each Investor Group
shall provide reasonable advance notice to the Company of such matter brought
before any annual or special meeting of stockholders by such Investor Group
prior to (i) the date of such meeting; or (ii) in the event that the Company is
required to solicit proxies for a nomination, election, removal or replacement
of an Investor Director Designee, the time the Company begins such solicitation
pursuant to Section 4.2(f).

 

Article V

REGISTRATION RIGHTS; TRANSFER RESTRICTIONS

 

Section 5.1.    Registration Rights. Effective as of the consummation of the
IPO, the Company shall grant to each of the Investors, certain members of senior
management of the Company or its Subsidiaries and certain other stockholders of
the Company, registration rights in substantially the same form as set forth in
the form of Registration Rights Agreement attached as Exhibit A hereto (the
“Registration Rights Agreement”).

 

Section 5.2.    Coordination Committee. Effective as of the consummation of the
IPO, the Investors shall create a coordination committee (the “Coordination
Committee”), which shall not be a committee of the Board, and will maintain such
committee for so long as this Agreement remains in effect or until disbanded
with the written consent of each Investor. During the period following the IPO,
the Coordination Committee shall facilitate coordination of (i) the exercise of
registration rights pursuant to the Registration Rights Agreement,
(ii) dispositions of Shares held by the Investors pursuant to Rule 144 as
provided in Section 5.3, or (iii) any distributions of any Shares by any
Investor to its investors as provided in Section 5.3(a). The GS Investors and
the TPG Investors will have the right to designate an equal number of members of
the Coordination Committee and shall be permitted to remove and replace such
designees from time to time. The Company shall be permitted to designate one
representative (who may, but need not, be a director of the Company) to
participate on the Coordination Committee. The procedures governing the conduct
of the Coordination Committee shall be established from time to time by the
written consent of the Investors.

 

 9 

 

 

Section 5.3.    Transfer Restrictions.

 

(a)       Following the consummation of the IPO, an Investor wishing to
(i) Transfer any Shares pursuant to Rule 144, or (ii) distribute any Shares to
such Investor’s investors, shall consult with the Coordination Committee prior
to taking such action or entering into any definitive agreement with respect to
such action, and shall use reasonable efforts to minimize any adverse impact to
the other Investors in respect of such Transfer or distribution.

 

(b)       Notwithstanding any provisions of this Article V, except in connection
with a Change in Control, in no event shall any Investor knowingly Transfer any
of its Shares to any Person (including an Affiliate) if the Transferee is a
competitor of the Company or any of its Subsidiaries, or otherwise adverse to
the Company or any of its Subsidiaries (an “Adverse Person”); provided that an
Investor Transferring Shares to the public in a registered public offering
(other than an offering using Form S-4, S-8 or a comparable form) or pursuant to
Rule 144 shall not be deemed to have “knowingly” Transferred Shares to an
Adverse Person for purposes of this Section 5.3(b).

 

Article VI

ADDITIONAL AGREEMENTS OF THE PARTIES

 

Section 6.1.    VCOC Rights. With respect to any GS Investor, TPG Investor or
any Permitted Transferee that is intended to qualify as a “venture capital
operating company” as defined in the Plan Asset Regulations (each Person, a
“VCOC Entity”), for so long as such VCOC Entity, directly or indirectly,
continues to hold any Shares, without limitation or prejudice of any of the
rights provided to the Investors hereunder, the Company and its Subsidiaries
shall provide such VCOC Entity with all information and access rights necessary
to satisfy applicable VCOC requirements, and the Company and its Subsidiaries
shall enter into a customary VCOC management rights letter setting forth the
terms and conditions pursuant to which the Company and its Subsidiaries will
provide such information and access rights.

 

Section 6.2.    No Promotion. The Company agrees that it will not, without the
prior written consent of the applicable Affiliate of the GS Investors or the
applicable Affiliate of the TPG Investors, as the case may be, in each instance,
(a) use in advertising, publicity, or otherwise the name of Goldman, Sachs & Co.
LLC, TPG Global, LLC or any of their respective Affiliates, or any partner or
employee of any such Affiliates, nor any trade name, trademark, trade device,
service mark, symbol or any abbreviation, contraction or simulation thereof
owned by Goldman, Sachs & Co. LLC, TPG Global, LLC, or any of their respective
Affiliates, or (b) represent, directly or indirectly, that any product or any
service provided by the Company has been approved or endorsed by Goldman,
Sachs & Co. LLC, TPG Global, LLC, or any of their respective Affiliates.

 10 

 

 

Section 6.3.    Exculpation Among Investors. Each Investor acknowledges that it
is not relying upon any person, firm or corporation, other than the public
information filed by the Company with the SEC relating to its Shares, in making
its investment or decision to sell, retain its investment or further invest in
the Company. Each Investor agrees that no Investor nor the respective
controlling persons, officers, directors, partners, agents, or employees of any
Investor shall be liable to any other Investor for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares.

 

Section 6.4.    No Fiduciary Duty; Investment Banking Services. The parties
hereto acknowledge and agree that nothing in this Agreement shall create a
fiduciary duty of Goldman, Sachs & Co. LLC or any of its Affiliates or TPG
Global, LLC or any of its Affiliates to the Company or the Investors.
Notwithstanding anything to the contrary herein or any actions or omissions by
representatives of Goldman, Sachs & Co. LLC or any of its Affiliates or TPG
Global, LLC or any of its Affiliates in whatever capacity, including as a
director, it is understood that Goldman, Sachs & Co. LLC or any of its
Affiliates or TPG Global, LLC or any of its Affiliates is not acting as a
financial advisor, agent or underwriter to the Company or any of its Affiliates
or otherwise on behalf of the Company or any of its Affiliates unless retained
to provide such services pursuant to a separate written agreement.

 

Section 6.5.    Logo of the Company and its Subsidiaries. The Company grants the
Investors permission to use the Company’s and its Subsidiaries’ names and logos
in the Investors’ or their respective Affiliates’ marketing materials solely to
reflect that the Company is, or was, at one time a portfolio company of the
Investor. The Investors or their respective Affiliates, as applicable, shall
include a trademark attribution notice giving notice of the Company’s or its
Subsidiaries’ ownership of its trademarks in the marketing materials in which
the Company’s or its Subsidiaries’ names and logos appear.

 

Section 6.6.    Regulatory Matters. Each Investor hereby agrees to use its
reasonable best efforts to supply and provide information, from time to time,
that is accurate in all material respects to any Governmental Authority
requesting such information in connection with filings or notifications relating
to any acquisition, disposition and Change in Control transaction (including by
way of merger, consolidation, tender offer or exchange offer or otherwise), or
the establishment of a new business activity, involving the Company and its
Subsidiaries.

 

Section 6.7.    Banking Regulation Compliance Covenants. For so long as the GS
Investors (together with any of their Affiliates) are deemed to control the
Company for purposes of any Banking Regulation, the parties hereto agree as
follows:

 

(a)       The Company shall, and shall cause its Subsidiaries to, establish,
maintain and enforce policies and procedures reasonably designed for compliance
with (i) the policies and procedures of the GS Investors and their Affiliates
pursuant to Banking Regulations as specifically directed in writing by the GS
Investors, and (ii) any other Laws applicable to the Company or its
Subsidiaries. The GS Investors shall be entitled to require implementation of,
or revisions to, the Company policies and procedures at any time if GS Investors
deem such change reasonably necessary to comply with Banking Regulations or
guidance relating to Banking Regulations from any applicable Governmental
Authority.

 11 

 

 

(b)       The Company shall not, and shall cause its Subsidiaries not to,
without the prior written consent of the GS Investors, which consent shall not
be unreasonably withheld, expand or make any change in the nature of the
activities of the Company or its Subsidiaries (including entering into new lines
of business) beyond those activities that are being pursued as of the date of
this Agreement as reflected in the registration statement filed with the SEC for
the IPO or that are otherwise permissible for financial holding companies to
conduct under Section 4(k) of the BHC Act (any such new business activity or
change to current activities, a “New Activity”). Upon notice from the GS
Investors, the Company shall, and shall cause its Subsidiaries to, refrain from
commencing any New Activity or terminate or modify any existing activity if, in
the reasonable judgment of the GS Investors, the Company’s (i)  terminating or
modifying such existing activity is required under applicable Banking
Regulations or by the Federal Reserve or any Governmental Authority having
jurisdiction over the GS Investors and its Affiliates or, by reason of its
affiliation with the GS Investors and its Affiliates, the Company or
(ii) commencing such New Activity or continued operation of such existing
activity would require the GS Investors to seek approval from or make any
filings with any Governmental Authority having jurisdiction over the GS
Investors and its Affiliates or, by reason of its affiliation with the GS
Investors and its Affiliates, the Company. Upon request of the Company, GS
Investors will provide an outside legal opinion of reputable counsel, addressed
to the Company and in form and substance reasonably satisfactory to the Company,
that fully supports the request of GS Investors and confirms that there is no
ability for the GS Investors to restructure its investment in the Company in a
manner (i) as to enable the Company to pursue the New Activity (ii) as to have a
reasonable likelihood of ensuring compliance with or avoiding the potential
violation of applicable Banking Regulations or causing the applicable
Governmental Authority to withdraw the requirement to seek its approval or make
filings with it, as the case may be and (iii) that is not reasonably likely to
adversely impact any other Investor in any manner, including increasing any
other Investor’s regulatory filing requirements.

 

(c)       The Company shall provide the GS Investors with prompt written notice
of, and copies of any relevant and available documents related to:

 

(i)       Any event or occurrence with respect to the Company or any of its
Subsidiaries that would, or could reasonably be expected to, result in any
material adverse legal, regulatory or reputational consequences for the Company
or its Subsidiaries;

 

(ii)       Any material violation or breach of any policy or procedure set forth
in Section 6.7(a) hereof;

 

(iii)       Any material violation of any policies or standard procedures
regarding customer interactions or discipline of personnel; and

 

(iv)       Any material weakness or significant deficiency noted in any
regulatory, legal or internal control at the Company or any of its Subsidiaries
noted by the Company, any of its Subsidiaries, its auditors, or any Governmental
Authority having jurisdiction over the GS Investors and their Affiliates,
whether as a result of an internal or external audit, in a report of regular
examination by a Governmental Authority or otherwise.

 

 12 

 

 

(d)       The Company shall, and shall cause its Subsidiaries to, take all
actions that the GS Investors may reasonably request to cause any material
legal, regulatory or internal control deficiencies and violations of policies
and procedures described in Section 6.7(c) to be promptly remedied.

 

(e)       The Company shall not, and shall cause its Subsidiaries not to,
purchase or otherwise acquire any shares of capital stock, or securities
convertible into or exchangeable for shares of capital stock, of any bank
holding company, non-U.S. or U.S., other depositary institution, or any company
engaged in financial activity or any “covered fund” as defined in Section 13.7
of the BHC Act.

 

(f)       The Company shall not, and shall cause its Subsidiaries not to, enter
into any joint venture or strategic alliance with any other entity that is a
“bank”, “bank holding company”, or “banking entity” as defined in Section
13(h)(l) of the BHC Act.

 

(g)       The Company shall, and shall cause its Subsidiaries to, provide the GS
Investors or the TPG Investors, or any Governmental Authority having
jurisdiction over the GS Investors and their Affiliates or the Company and its
Subsidiaries full access to all books, records, policies and procedures,
internal audit and compliance reports, and to officers, personnel, accountants
and other representatives of the Company and its Subsidiaries and their
respective businesses, whether located in the U.S. or outside the U.S. The
Company shall provide the GS Investors or the TPG Investors with access to any
materials viewed by any Governmental Authority if requested by the GS Investors
or the TPG Investors and if permitted by applicable Law.

 

(h)       The Company shall consult with the GS Investors before any Management
Official of the Company or any of its Subsidiaries takes a position as a
Management Official of any Depository Organization or any Affiliate thereof, or
any nonbank Financial Company designated by the Financial Stability Oversight
Council for supervision by the Federal Reserve or any Affiliate thereof. The
Company shall advise all Management Officials of the Company and each of its
Subsidiaries of this requirement. For purposes of this subsection (h) only, all
capitalized terms are defined as they are defined in the Federal Reserve’s
Regulation L (12 C.F.R. Part 212).

 

(i)       The Company shall, and shall cause its Subsidiaries, to comply in all
respects with Section 13 of the BHC Act and Regulation VV promulgated
thereunder.

 

(j)       Subject to Section 8.9, this Section 6.7 shall terminate upon the
Company ceasing to be a “subsidiary,” as such term is defined in Section 2(d) of
the BHC Act, of The Goldman Sachs Group, Inc.

 

Section 6.8.    In-Kind Distributions. If any Investor seeks to effectuate an
in-kind distribution of all or part of its Shares to its direct or indirect
equityholders, the Company will, subject to applicable lockups pursuant to the
Registration Rights Agreement, reasonably cooperate with and assist such
Investor, such equityholders and the Company’s transfer agent to facilitate such
in-kind distribution in the manner reasonably requested by such Investor
(including the delivery of instruction letters by the Company or its counsel to
the Company’s transfer agent and the delivery of Shares without restrictive
legends, to the extent no longer applicable).

 13 

 

 

Article VII

ADDITIONAL PARTIES

 

Section 7.1.    Additional Parties. Additional parties, provided they are
Permitted Transferees, may be added to and be bound by and receive the benefits
afforded by this Agreement upon the signing and delivery of a counterpart of
this Agreement by the Company and the acceptance thereof by such additional
parties and, to the extent permitted by Section 8.7, amendments may be effected
to this Agreement reflecting such rights and obligations, consistent with the
terms of this Agreement, of such party as the Investors and such party may
agree.

 

Article VIII

MISCELLANEOUS

 

Section 8.1.    Freedom to Pursue Opportunities.

 

(a)       The parties expressly acknowledge and agree that, to the extent
permitted by applicable Law: (i) each of the Investors and their respective
Affiliates shall, to the fullest extent permissible by Law, have no duty to
refrain from directly or indirectly (1) engaging in the same or similar business
activities or lines of business in which the Company or any of its Affiliates
now engages or proposes to engage or (2) otherwise competing with the Company or
any of its Affiliates; (ii) none of the Company, any of its Subsidiaries or any
Investor shall have any rights in and to the business ventures of any Investor,
its Affiliates, or the income or profits derived therefrom; (iii) each of the
Investors and their respective Affiliates may do business with any potential or
actual customer or supplier of the Company or any of its Subsidiaries or may
employ or otherwise engage any officer or employee of the Company or any of its
Subsidiaries; and (iv) in the event that any Investor or its respective
Affiliates acquire knowledge of a potential transaction or other matter or
business opportunity which may be a corporate opportunity for itself, herself or
himself and the Company or any of its Affiliates, such Investor or its
respective Affiliates shall, to the fullest extent permitted by applicable Law,
have no fiduciary duty or other duty (contractual or otherwise) to communicate,
present or offer such transaction or other business opportunity to the Company
or any of its Affiliates and, to the fullest extent permitted by applicable Law,
shall not be liable to the Company or its stockholders or to any Affiliate of
the Company for breach of any fiduciary duty or other duty (contractual or
otherwise) as a stockholder, director or officer of the Company solely by reason
of the fact that such Investor or its respective Affiliates pursue or acquire
such corporate opportunity for itself, herself or himself, offers or directs
such corporate opportunity to another Person, or does not present such corporate
opportunity to the Company or any of its Affiliates; provided that this Section
8.1 shall not apply to any directors of the Company or any of its Subsidiaries
that are not also Investor Director Designees; provided further that any actions
taken, directly or indirectly, by any publicly-traded Affiliate (or any of its
officers, directors or employees) of an Investor shall not be deemed to be an
action taken by such Investor; provided further that, with respect to clause
(iv) of this Section 8.1(a), the Company does not renounce its interest in any
corporate opportunity offered to any director of the Company if such opportunity
is expressly offered to such Person solely in his or her capacity as a director
or officer of the Company and the provisions of this Section 8.1(a) shall not
apply to any such corporate opportunity.

 14 

 

 

(b)       Each Investor (for itself and on behalf of the Company) hereby, to the
extent permitted by applicable Law, acknowledges and agrees that, (i) in the
event of any conflict of interest between the Company or any of its
Subsidiaries, on the one hand, and any Investor, on the other hand, such
Investor (or the Investor Director Designees appointed by such Investor acting
in their capacity as a director) may act in such Investor’s best interest and
(ii) no Investor (or the Investor Director Designees appointed by such Investor
acting in their capacity as a director), shall be obligated (A) to reveal to the
Company or any of its Subsidiaries confidential information belonging to or
relating to the business of such Investor or (B) to recommend or take any action
in its capacity as such Investor or Investor Director Designee, as the case may
be, that prefers the interest of the Company or any of its Subsidiaries over the
interest of such Investor or Investor Director Designee, as the case may be.

 

Section 8.2.    Effective Time. The operative provisions of this Agreement shall
become effective upon the consummation of the IPO.

 

Section 8.3.    Entire Agreement. This Agreement, together with the form of
Registration Rights Agreement in Exhibit A hereto, and all of the other
Exhibits, Annexes and Schedules hereto and thereto constitute the entire
understanding and agreement between the parties as to the matters covered herein
and therein and supersede and replace any prior understanding, agreement
(including the Amended and Restated Shareholders’ Agreement with respect to
ProSight Global Holdings Limited dated as of June 11, 2013) or statement of
intent, in each case, written or oral, of any and every nature with respect
thereto between the parties as to the matters covered herein and therein. In the
event of any inconsistency between this Agreement and any document executed or
delivered to effect the purposes of this Agreement, including, the by-laws of
any company, this Agreement shall govern as among the parties hereto.

 

Section 8.4.    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)       This Agreement shall be construed and enforced in accordance with, and
the rights and duties of the parties shall be governed by, the law of the State
of Delaware, without regard to principles of conflicts of laws.

 

(b)       Each party agrees that it will bring any action or proceeding in
respect of any claim arising out of this Agreement or the transactions
contemplated hereby exclusively in the Court of Chancery of the State of
Delaware or, if such court shall not have jurisdiction, another federal or state
court of competent jurisdiction located in the State of Delaware (the “Chosen
Courts”), and, solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement, (i) irrevocably submits
to the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action or proceeding will be effective if notice is given in
accordance with Section 8.11.

 

 15 

 

 

(c)       EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 8.4(c).

 

Section 8.5.    Obligations; Remedies. The Company and the Investors shall be
entitled to enforce their rights under this Agreement specifically, to recover
damages by reason of any breach of any provision of this Agreement (including,
without limitation, costs of enforcement) and to exercise all other rights
existing in their favor. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
its specific terms or were otherwise breached. Accordingly, the parties shall be
entitled to specific performance of the terms of this Agreement without the
necessity of proving the inadequacy of monetary damages as a remedy, including
an injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity. Each of the
parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any Law to post security or a bond as a prerequisite to obtaining equitable
relief. All remedies, either under this Agreement or by Law or otherwise
afforded to any party, shall be cumulative and not alternative.

 

Section 8.6.    Consent of the Investors. If any consent, approval or action of
the Investors is required at any time pursuant to this Agreement, such consent,
approval or action shall be deemed given if the holders of a majority of the
outstanding Shares held by the Investors at such time provide such consent,
approval or action in writing at such time, unless this Agreement provides for
more specific consent requirements of the Investors with respect to such
consent, approval or action.

 

 16 

 

 

Section 8.7.    Amendment and Waiver.

 

(a)       The terms and provisions of this Agreement may be modified or amended
at any time and from time to time only by the written consent of the Company and
each Investor that has not Transferred (through one or more Transfers) more than
ninety percent (90%) of its Initial Ownership Interest (excluding pro rata
Transfers agreed to by the Investors and Transfers to Permitted Transferees);
provided that any amendment, modification or waiver that disproportionately and
adversely affects any Investor that has Transferred more than ninety percent
(90%) of its Initial Ownership Interest as compared to any other Investor shall
also require the written consent of such adversely affected Investor. If
reasonably requested by the Investors, the Company agrees to execute and deliver
any amendments to this Agreement which the Company in its reasonable discretion
concludes are not adverse to Company or its public stockholders to the extent so
requested by the Investors in connection with the addition of a Permitted
Transferee in accordance with Section 7.1 or a recipient of any newly-issued
Shares as a party hereto; provided that such amendments are in compliance with
the provisos set forth in the immediately preceding sentence. Any amendment,
modification or waiver effected in accordance with the foregoing shall be
effective and binding on the Company and all Investors.

 

(b)       Any failure by any party at any time to enforce any of the provisions
of this Agreement shall not be construed a waiver of such provision or any other
provisions hereof.

 

Section 8.8.    Binding Effect. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

 

Section 8.9.    Termination.

 

(a)       This Agreement shall automatically terminate as to any Investor Group
on the first date on which such Investor Group Transfers, through one or more
Transfers (other than Transfers to Permitted Transferees who become party to
this Agreement pursuant to Section 7.1) more than ninety percent (90%) of its
Initial Ownership Interests.

 

(b)       This Agreement shall automatically terminate upon the earlier of (i)
all Investors ceasing to be a party to this Agreement in accordance with Section
8.9(a); (ii) a Change in Control; (iii) written agreement of the Company and the
Investors that hold Shares at such time; (iv) the dissolution or liquidation of
the Company. In the event of any termination of this Agreement as provided in
this Section 8.9, this Agreement shall forthwith become wholly void and of no
further force or effect (except for this Article VIII, which shall survive) and
there shall be no liability on the part of any parties hereto or their
respective Affiliates, except as provided in this Article VIII. Notwithstanding
the foregoing, no party hereto shall be relieved from liability for any willful
breach of this Agreement.

 

Section 8.10.    Non-Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement or any document or instrument delivered in connection
herewith, and notwithstanding the fact that certain of the Investors may be
partnerships or limited liability companies, by its acceptance of the benefits
of this Agreement, the Company and each Investor covenant, agree and acknowledge
that no Person (other than the parties hereto) has any obligations hereunder,
and that no recourse under this Agreement or any documents or instruments
delivered in connection with this Agreement shall be had against any current or
future director, officer, employee, general or limited partner or member of any
Investor or of any Affiliate or assignee thereof, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable Law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any the former, current and future equity
holders, controlling persons, directors, officers, employees, agents,
Affiliates, members, managers, general or limited partners or assignees of the
Investors or any former, current or future equity holders, controlling persons,
directors, officers, employees, agents, Affiliates, members, managers, general
or limited partners or assignees of any of the foregoing, as such, for any
obligation of any Investor under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.

 17 

 

 

Section 8.11.    Notices. Any and all notices, designations, offers, acceptances
or other communications provided for herein shall be deemed duly given (a) when
delivered personally by hand, (b) when sent by facsimile or email upon
confirmation of receipt or (c) one Business Day following the day sent by
overnight courier:

 

if to the Company, to:

 

ProSight Global, Inc.

412 Mt. Kemble Avenue

Morristown, NJ 07960

  Attention: Frank D. Papalia, Chief Legal Officer   Facsimile: (973) 532-1890  
Email: FPapalia@prosightspecialty.com

 

With a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

  Attention: Robert G. DeLaMater     C. Andrew Gerlach   Facsimile: (212)
291-9037     (212) 291-9299   Email: DeLaMaterR@sullcrom.com    
GerlachA@sullcrom.com

 

if to the GS Investor, to:

 

c/o Goldman, Sachs & Co. LLC

200 West Street

New York, New York 10282-2198

  Attention: Sumit Rajpal   Facsimile: 212-357-5505   Email: sumit.rajpal@gs.com

 18 

 

 

c/o Goldman, Sachs & Co. LLC

200 West Street

New York, New York 10282-2198

  Attention: Anthony Arnold   Facsimile: 212-357-5505   Email:
anthony.arnold@gs.com

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

  Attention: Alexander D. Lynch   Facsimile: (212) 310-8007   Email:
alex.lynch@weil.com

 

and

 

if to the TPG Investors, to:

 

c/o TPG Capital, LLC
301 Commerce Street
Suite 3300
Fort Worth, TX 76102

  Attention: Office of General Counsel   Email: officeofgeneralcounsel@tpg.com





 

with a copy to:

 

345 California Street
San Francisco, CA 94104
Attention: Adam Fliss
Email: afliss@tpg.com

 

with a copy (which shall not constitute written notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

  Attention: Jeffrey D. Karpf   Facsimile: (212) 225-3999   Email:
jkarpf@cgsh.com

 

Section 8.12.    Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

 19 

 

 

Section 8.13.    No Third-Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and successors, and nothing herein, express or implied, is intended to
or shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 8.14.    Recapitalizations; Exchanges, Etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to
Shares, to any and all shares of capital stock of the Company or any successor
or assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for, or in
substitution of the Shares, by reason of a stock dividend, stock split, stock
issuance, reverse stock split, combination, recapitalization, reclassification,
merger, consolidation or otherwise.

 

Section 8.15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 8.15.

 

[Signature Page Follows]

 

 20 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

  PROSIGHT GLOBAL, INC.       By: /s/ Lawrence Hannon     Name: Lawrence Hannon
    Title: President and Chief Executive Officer

 

[Signature Page to Stockholders’ Agreement]

 

 

 

  PROSIGHT INVESTMENT LLC         By: /s/ Anthony Arnold     Name: Anthony
Arnold     Title: Vice President

 



  PROSIGHT PARALLEL INVESTMENT LLC         By: /s/ Anthony Arnold     Name:
Anthony Arnold     Title: Vice President

 



[Signature Page to Stockholders’ Agreement]

 

 

 

 

  PROSIGHT TPG, L.P.         By: /s/ Adam Fliss     Name: Adam Fliss     Title:
Vice President

 

  TPG PS 1, L.P.         By: /s/ Adam Fliss     Name: Adam Fliss     Title: Vice
President

 

  TPG PS 2, L.P.         By: /s/ Adam Fliss     Name: Adam Fliss     Title: Vice
President

 

  TPG PS 3, L.P.         By: /s/ Adam Fliss     Name: Adam Fliss     Title: Vice
President

 

  TPG PS 4, L.P.         By: /s/ Adam Fliss     Name: Adam Fliss     Title: Vice
President

 

[Signature Page to Stockholders’ Agreement]

  

 

 

